Citation Nr: 1221984	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-15 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel

INTRODUCTION

The Veteran had active service from October 2001 to April 2002, October 2003 to April 2005, and June 2006 to July 2007.  He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Little Rock, Arkansas.  This case was remanded by the Board in June 2010 for further development and is now ready for disposition.

The Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge at the RO in North Little Rock, Arkansas, in December 2009.  A written transcript of this hearing has been prepared and incorporated into the evidence of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran demonstrated psychiatric symptomatology during service and such has been continuously present through the course of the appeal, resulting in an acquired psychiatric disorder, diagnosed as depression and PTSD.


CONCLUSION OF LAW

An acquired psychiatric disorder, diagnosed as depression and PTSD, is related to active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for an acquired psychiatric disorder, diagnosed as depression and PTSD, herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Service connection for PTSD is warranted when the evidence shows: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

As is particularly relevant here, the provisions relating to the establishment of service connection for PTSD, found at 38 C.F.R. § 3.304(f), were amended, effective July 13, 2010.  See 75 Fed. Reg. 39,843-39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010 Federal Register).  Under this amendment, if a veteran's claimed stressor claimed is related to his or her fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the claimed stressor is adequate to support a diagnosis of PTSD related to the claimed stressor, then the veteran's lay testimony may alone be sufficient to establish the occurrence of the claimed in-service stressor, so long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service. 

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In this case, the Veteran served on active duty from December 2001 to April 2002, October 2003 to April 2005, and June 2006 to July 2007.  His personnel records reflect that he was mobilized in support of Operation Iraqi Freedom on two occasions, and is in receipt of the Global War on Terror Expeditionary Medal.  He is also in receipt of the Combat Action Badge, for service involving active engagement in combat operations with the enemy during his second period of service.  

The Veteran has asserted that, during these two deployments, he was regularly subjected to incoming mortar attacks from the enemy, and was in the vicinity of improvised explosive device (IED) detonations.  He has also claimed to have residuals of a traumatic brain injury (TBI) resulting from these events.  Of note, he is service-connected for residuals of a TBI, effective September 16, 2008.

The Board notes at the outset that, in cases where a veteran has engaged in combat with the enemy while on active duty, VA shall accept lay evidence as sufficient proof service-connection of any disease or injury alleged to have been incurred in or aggravated by during active service, as well as any stressor event that may serve as basis for a diagnosis of PTSD, so long as such lay evidence is consistent with the circumstances of such service.  Such assertions may be rebutted only upon a showing of clear and convincing evidence to the contrary.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f)(2) (2011).  Here, as a general matter, the evidence indicates that the Veteran's statements are consistent with the circumstances of his service, and that he should be entitled to the presumptions contained in 38 U.S.C.A. § 1154(b).  

In reviewing his treatment records and various lay statements, it is evident that the Veteran's symptoms are somewhat inconsistent, and this has made it difficult for treating physicians to accurately assess his overall disability picture.  However, as the evidence indicates that he experienced psychiatric symptomatology in service, and that this disorder persisted throughout the course of this appeal, service connection is warranted under 38 C.F.R. § 3.303(b).  

First, a review of the Veteran's service treatment records indicate the beginnings of psychiatric symptomatology during his second period of active duty, which was when he was first deployed to Southwest Asia.  Specifically, in his March 2005 post-deployment checklist, he affirmed that he felt that he was in great danger of being killed, and that he felt symptoms such as losing interest in activities.  

The Board acknowledges that the Veteran was discharged under other than honorable conditions for his third period of service, i.e., June 2006 to July 2007, and, therefore, may not be service-connected for a disability arising out of such period of service.  However, the evidence reflects that the Veteran was demonstrating psychiatric symptomatology during such time period, which was soon after his previous, honorable period of service.  In this regard, according to his third DD-214, the Veteran was again deployed to Southwest Asia from June 2006 to December 2006.  An April 2008 National Guard chronological record of treatment reflects that the Veteran saw a psychiatrist while deployed, where he was diagnosed with both depression and PTSD.  This report also specifically noted the Veteran's statements that he experienced mortar attacks while outside of his forward operating base (FOB) and witnessed improvised explosive device detonations on a regular basis during both deployments.   

In addition to the clinical treatment records during active duty, it is also notable that the Veteran experienced significant disciplinary issues during his last period of active duty.  Although it was not specifically discussed in the chronological record of treatment, or any other service treatment record, the Veteran's DD-214 and other personnel records indicate that his second deployment period was curtailed due to performance reasons, including a period of time where he was declared a deserter, which also led to his discharge under other than honorable conditions.  Also, as was noted above, the Veteran experienced a TBI while deployed, which may also impact his psychiatric symptomatology.  

In the time since he left active duty, the evidence shows that the Veteran continued to experience psychiatric symptomatology.  First, when his case was reviewed by the National Guard in April 2008, he stated that he has experienced intrusive thoughts about combat since July 2007.  He avoids crowds and will not go to family functions, and felt depressed often.  He also reported difficulty sleeping and poor appetite.  Upon examination, he was observed to be appropriately dressed, alert and with good judgment.  Following this examination, he was diagnosed with PTSD and depression (both by history), and was not recommended for another deployment.  

In addition to the National Guard's psychiatric evaluation, the Veteran has also undergone VA psychiatric treatment since at least September 2007.  Of particular note, he was admitted for inpatient psychiatric treatment in December 2007 for symptoms of depression with suicidal ideation.  In March 2008, he again complained of symptoms related to insomnia and nightmares.  While he was not taking medication to control his psychiatric symptoms currently, he stated that he has used them in the past.  Based on these symptoms, the VA physician diagnosed major depressive disorder and "subthreshold" PTSD.  He also received diagnoses of depression and PTSD at a mental health evaluation in July 2008.  Therefore, the evidence indicates that he continues to have the same psychiatric symptoms he displayed during active duty.  

In addition to his outpatient VA treatment, the Veteran has also undergone a number of VA examinations related to the issue on appeal, none of which support his claim.  Specifically in July 2008, he complained of being depressed and experiencing marital problems.  His mood was observed to be depressed and his affect was restricted.  However, the VA examiner did not find sufficient evidence to warrant a diagnosis of PTSD, although he could not rule it out.  The VA examiner did not discuss any other psychiatric disorders.   

This same VA examiner examined the Veteran again in September 2008 and issued an addendum in February 2009.  On both occasions, however, the VA examiner continued to conclude that a diagnosis of PTSD was not warranted.  Notably, in the February 2009 addendum, the examiner believed that the Veteran appeared to exaggerating his psychiatric symptoms.  Subsequent VA examinations in April 2009 and February 2011 also did not diagnose PTSD.  In fact, the examiner in February 2011 did not identify any psychiatric disorder at all.  

When presented with conflicting evidence, it is the Board's responsibility to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  

In this case, despite the fact that Veteran was not diagnosed with PTSD at any of his VA examinations, they do not adequately consider his other psychiatric disorders, such as depression.  In contrast, he has been regularly diagnosed with depression by a number of outpatient psychiatrists from both VA and the National Guard. Given these diagnoses, the evidence is at least in equipoise that the Veteran meets the diagnostic criteria for depression.  

The Board also notes that, while there are five VA examination reports in the record, four of them were produced by the same VA examiner.  Moreover, while the April 2009 VA examination was performed by a different VA examiner, the examiner who produced the other four reports also signed this report.  As a consequence, even though there are a number of VA examination reports, they do not reflect a diversity of opinion, but rather the same conclusions merely repeated four times.  This diminishes the probative weight of the examinations as a whole.  

Therefore, when viewing the evidence, and affording the Veteran the benefit of every reasonable doubt, the Board concludes that he been diagnosed with depression while on active duty, and that this disorder persisted throughout the period on appeal.  Thus service connection for an acquired psychiatric disorder, whether diagnosed as depression or PTSD, is warranted on this basis.  

Finally, while the Board determines that service connection is warranted under 38 C.F.R. § 3.303(b), the evidence indicates that the Veteran may also be entitled to service connection for PTSD under the newly amended regulations set forth in 38 C.F.R. § 3.304(f).  Specifically, the Veteran has stated that he typically operated in fear of imminent mortar attacks, as well as potential IED attacks.  While the VA examiners did not diagnose PTSD, other outpatient psychiatrists have provided such a diagnosis.  

Nevertheless, as has been noted by the Board in its June 2010 Remand, the Court of Appeals for Veterans Claims has emphasized that when a veteran submits a claim for a psychiatric disorder, it is the symptoms that are most relevant, and the fact that he or she may have multiple diagnoses (such as depression and PTSD) does not represent wholly separate claims.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Put another way, a grant of service connection for a single psychiatric disorder is effectively a grant of service connection for all psychiatric disorders that are encompassed by the same symptoms.  Therefore, it is unnecessary to also consider entitlement under 38 C.F.R. § 3.304(f), as it has already been established under 38 C.F.R. § 3.303(b).  

In conclusion, the Board has determined that the Veteran indicated symptoms of an acquired psychiatric disorder while in service.  Moreover, these same psychiatric symptoms have continued since he left active duty.  On this basis, service connection is granted.  


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as depression and PTSD, is granted.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


